Citation Nr: 0802228	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  04-31 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder, including schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert L. Grant, Associate Counsel

INTRODUCTION

The veteran had active duty from September 1975 to April 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 decision of the VA 
Regional Office (RO) in Waco, Texas which denied entitlement 
to the benefits sought.    In October of 2006, on appeal 
before the Board, this matter was remanded to the RO via the 
Appeals Management Center (AMC) for further development.  
After additional medical records were obtained and a VA 
examination conducted, the RO again denied entitlement to 
service connection for the claimed disability.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the October 2006 Remand, the RO was instructed to obtain 
medical records and arrange for a VA psychiatric evaluation 
of the veteran.  The examiner was asked to diagnose the 
veteran's current psychiatric disorders, if any, and provide 
an opinion as to whether it was at least as likely as not 
that the veteran's current disability, if any, was incurred 
in service or within one year of service.  

A VA psychiatric examination was conducted in March of 2007.  
Although the examiner provided a detailed history and a 
diagnosis, he did not provide an opinion as to the etiology 
of any current acquired psychiatric disorder.     

In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Appeals for Veterans Claims ("the Court") 
held that a remand by the Board imposes upon the Secretary of 
the VA a concomitant duty to ensure compliance with the terms 
of the remand.  It was further held that where the remand 
orders of the Board are not complied with, the Board errs in 
failing to insure compliance.  The Court also noted that its 
holdings in that case are precedent to be followed in all 
cases presently in remand status.  Id.  

Accordingly, the case is REMANDED for the following action:

1. The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements. The RO should 
ensure that the veteran is furnished 
proper notice in compliance with 38 
C.F.R. § 3.159(b)(1), including notice of 
(a) the information and evidence not of 
record that is necessary to substantiate 
his service connection claim for a 
psychiatric disorder, to include 
schizophrenia, (b) the information and 
evidence that VA will seek to provide, 
(c) the information and evidence that the 
veteran is expected to provide, and (d) 
any pertinent evidence in his possession. 
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002); 38 C.F.R. § 3.159.

2. The examiner who conducted the March 
2007 examination should be asked to 
provide a response to the question as to 
the etiology of the veteran's psychiatric 
disability and opine as to whether it is 
at least as likely as not that the 
psychiatric disorder is attributable to 
his active service.  

3.  If the examiner mentioned above is 
not available, the veteran should be 
scheduled for a VA examination to 
ascertain the nature and etiology of the 
veteran's current psychological 
disability, if any.  It is imperative 
that the claims file be made available to 
and be reviewed by the examiner in 
connection with the examination.  All 
clinical and any special test findings 
should be clearly reported.  After 
reviewing the claims file (to 
specifically include service medical 
records) and examining the veteran, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(a 50% or higher degree of probability) 
that any current psychological disability 
was incurred in service, or within one 
year of service.  A detailed rationale 
for all opinions expressed should be 
furnished;

4. After completion of the above, and any 
other development deemed necessary, the 
RO should review the expanded record and 
determine if the benefits sought can be 
granted. Unless the benefits sought are 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond. Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



